PER CURIAM.
John Henry Johnson seeks to appeal the district court’s order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.2001). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. Johnson v. Brooks, No. CA-01-851 (E.D.Va. Dec. 18, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in *95the materials before the court and argument would not aid the decisional process.

DISMISSED.